Citation Nr: 1016993	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  04-25 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
postoperative residuals of a right knee injury, effective 
prior to January 28, 2004 and from May 1, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 1962 to 
November 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to an evaluation in excess of 30 
percent for right knee injury, postoperative.  The Veteran 
testified in a Board video conference hearing before the 
undersigned Veterans Law Judge in December 2006.  A 
transcript of the hearing proceedings is of record.

The Board remanded this case in February 2007 so that the 
Veteran could be afforded a VA examination addressing the 
present severity of his right knee disability and so that 
additional evidence could be obtained.  The RO complied with 
the directives of this remand.  The case was returned to the 
Board; however in the interim, the Veteran alerted VA of 
additional relevant evidence that had not been obtained; so 
the Board remanded the case in September 2008 so that the RO 
could obtain this evidence.  The RO complied with the 
directives of this remand.  However, the Veteran subsequently 
alerted VA that his right knee disability had become worse.  
Thus, the Board remanded this case again in January 2010 so 
that the Veteran could be provided with a new examination 
addressing the present severity of his right knee disability.  
The RO substantially complied with the directives of the 
Board's remand, as an adequate VA examination was provided in 
January 2010.

The issue of entitlement to service connection for a right 
hip disability, secondary to the service-connected right knee 
disability has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.



FINDING OF FACT

The service-connected right knee disability is manifested by 
limitation of motion to 85 degrees of flexion and 5 degrees 
of extension, severe instability due to deficient or 
surgically absent anterior cruciate ligament and bilateral 
menisci, and functional impairment due to pain.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
postoperative residuals of a right knee injury, effective 
prior to January 28, 2004 and from May 1, 2004, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.312, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2003.  The RO provided the 
appellant with additional notice in March 2006, March 2007, 
November 2008, and May 2009, subsequent to the initial 
adjudication.  While these notice letters were not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a February 2010 
supplemental statement of the case, following the provision 
of notice. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  The May 2009 letter also included the relevant 
criteria for rating the knee disability, which more than 
satisfied VA's notice requirements.  Notice described in 
38 U.S.C. § 5103(a) need not be veteran-specific and generic 
notice is all that is required under Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003); and Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 
2007).  See Vazquez-Flores v. Shinseki, 580 F.3d. 1270, 1278-
1281 (Fed. Cir. 2009).  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  
 
VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the severity of 
the right knee disability, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for postoperative residuals 
of a right knee injury in August 1982 assigning a 10 percent 
rating.  An increased rating of 20 percent was granted in 
April 1987.  Claims for an increased rating were denied in 
rating decisions dated from May 1987 to September 1991.  The 
RO granted an increased rating of 30 percent for 
postoperative residuals of a right knee injury in January 
1998, effective April 9, 1997.
 
The Veteran filed his present increased rating claim in June 
2003.

The Veteran indicated that he experienced buckling of the 
right knee, which caused him to fall and lose his balance.  
The Veteran also testified in the December 2006 Board hearing 
that he experienced a lot of discomfort and increased 
weakness in his right knee.  In June 2009, the Veteran 
submitted a statement that to date, his right knee was 
getting worse and he was having lateral instability occurring 
more often.  He also had pain in the joint and loose motion, 
which required more use of his knee brace.  

In March 2004, the RO assigned a total temporary rating for 
the right knee disability based on surgical or other 
treatment necessitating convalescence from January 28, 2004 
to May 1, 2004.  As this is considered a total grant of 
benefits for this time frame, this period will not be 
addressed in terms of assessing entitlement to a rating 
higher than 30 percent.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).   Different 
percentage ratings for different periods of time can be 
applied based on the medical evidence of record.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

The Veteran's postoperative residuals of the right knee are 
rated as 30 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, for other impairment of the knee, 
recurrent subluxation or lateral instability.  The Veteran is 
receiving the highest possible schedular rating for lateral 
instability under Diagnostic Code 5257 (30 percent).  Thus, 
the Board will consider whether other diagnostic codes for 
the knee apply.  Diagnostic Code 5262 could apply for a 
higher rating for nonunion of the tibia and fibula with loose 
motion requiring brace; Diagnostic Code 5256 for ankylosis of 
the knee; or limitation of extension under Diagnostic Code 
5261.

Lateral instability and degenerative arthritis of the knee 
may be rated separately under Diagnostic Codes 5257 and 5003. 
VAOPGCPREC 23-97 (1997).  

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

The average normal range of motion of the knee is 0 to 140 
degrees. 38 C.F.R. § 4.71a, Plate II.  

Diagnostic Code 5260 addresses limitation of flexion of the 
leg.  Flexion limited to 60 degrees warrants a noncompensable 
(0 percent) rating.  Flexion limited to 45 degrees warrants a 
10 percent rating.  Flexion limited to 30 degrees warrants a 
20 percent rating.  Flexion limited to 15 degrees warrants a 
30 percent rating.  

Diagnostic Code 5261 addresses limitation of extension of the 
leg.  Extension limited to 5 degrees warrants a 
noncompensable rating.  Extension limited to 10 degrees 
warrants a 10 percent rating.  Extension limited to 15 
degrees warrants a 20 percent rating.  Extension limited to 
20 degrees warrants a 30 percent rating.  Extension limited 
to 30 degrees warrants a 40 percent rating.  Extension 
limited to 45 degrees warrants a 50 percent rating.  

Separate ratings may be assigned under Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg). VAOPGCPREC 9-2004 
(2004).

Diagnostic Code 5262 addresses impairment of the tibia and 
fibula.  A 30 percent rating is warranted for malunion of the 
tibia and fibula with marked knee or ankle disability.  A 40 
percent rating is warranted for nonunion of the tibia and 
fibula with loose motion requiring a brace.

An August 2002 VA medical record shows a tear of the medial 
aspect representing excision of medial meniscal tear.  There 
was also tenderness to palpation.  A September 2002 VA 
medical record reflects that x-ray findings showed 
symmetrical mild to moderate degenerative changes in the 
right knee.  On physical examination, the Veteran had pain on 
palpation of the medial joint line.  

A December 2002 VA medical record shows continued complaints 
of right knee instability and buckling.  On physical 
evaluation, the right knee had no effusion; range of motion 
was 0 to 130 degrees with slight pain.  There was no patella 
grinding.  Magnetic resonance imaging (MRI) report showed 
absent anterior cruciate ligament (ACL) and medial meniscus, 
and moderate degenerative joint disease in the medial 
compartment.  The assessment was old torn ACL injury with 
medial compartment degenerative joint disease.  A total knee 
arthroplasty was recommended.

In September 2003, a VA examination report shows complaints 
of constant pain at a 7 out of 10 that would decrease to 4 
out of 10 when he took Motrin 800mg twice daily.  Side 
effects included upset stomach.  He had severe flares 
occurring three to four times per week, lasting for the whole 
day, rated as an 8 out of 10.  Associated symptoms included 
weakness, stiffness, occasional swelling with severe flares, 
instability, locking up, easy fatigability, and lack of 
endurance.  He denied heat and redness and had no decreased 
range of motion with flares.  He used a Joyce brace at work 
or with anything that would require prolonged standing or 
walking for greater than 30 minutes.  

On physical examination, there was no tenderness to 
palpation, crepitus, effusion, or tenosynovitis.  He had 0 
degrees of extension and 125 degrees of flexion in the right 
knee.  There was pain throughout flexion that increased at 75 
degrees.  There was negative anterior and posterior drawer 
sign and the gait was within normal limits.  Strength was 5 
out of 5 and deep tendon reflexes were intact.  There was no 
additional decreased range of motion with repetitive use 
during the examination.  There also was no decreased range of 
motion with flares.  There was mild functional impairment 
from knee pain.  The diagnosis was bilateral moderate 
osteoarthritis of the knees.  The examiner commented that the 
bilateral osteoarthritis was not necessarily due to the right 
knee injury.

The Veteran underwent a partial medial meniscectomy and 
debridement and chondroplasty of the trochlea lesion and 
partial synovectomy in January 2004 and subsequently went 
through physical therapy through May 2004.

An August 2004 VA examination report shows that on inspection 
of the right knee, there was no evidence of edema, heat, or 
redness.  Evaluation of range of motion of the right knee 
using a goniometer showed flexion was 0 to 130 degrees with 
pain starting at 120 degrees and ending at 70 degrees.  With 
repetitive flexion, there was no further limitation of 
flexion at 130 degrees.  Extension was to 0 degrees.  During 
acute flare-up, it was the examiner's estimation that there 
would probably be 10 percent limitation of motion secondary 
to pain.  It was also the examiner's estimate that the 
Veteran would have mild functional impairment during acute 
flare-ups only.  On evaluation of the stability of the knee, 
the valgus/varus stress test was negative.  The McMurray's 
test was negative, and the anterior drawer test was positive.  
On further examination of the right lower extremity, there 
was no sensory deficit; motor strength was 5 out of 5; and 
deep tendon reflexes were 2 out of 4.  X-ray examination done 
in September 2004 showed osteophyte formation involving the 
patella and tibial spine with preservation of intra-articular 
spaces; residuals of right knee medial meniscectomy 
manifested by arthralgia; and mild degenerative changes in 
the right knee were found.

A September 2004 VA medical record notes complaints of 
postoperative pain and swelling in the right knee.

An April 2006 VA examination report shows the Veteran used a 
brace for his right knee at work.  He indicated that he was 
able to stand for up to one hour and walk about one quarter 
of a mile.  His joint symptoms in the right knee included 
giving way, instability, constant severe pain, and knee 
swelling after prolonged walking or standing.  He reported 
severe flare-ups once a day that caused severe functional 
limitations.  With severe flare-ups he used Tylenol or 
codeine, but most of the time he only rested.

On physical examination, his gait was antalgic.  During 
repetitive flexion of the right knee there were no signs of 
fatigability or changes in the flexion of the right knee.  
The examiner estimated that during acute flare-ups the total 
function loss would be equated to right flexion limited to 
130 degrees.  The examiner also estimated that during acute 
flare-ups there would be mild functional impairment but no 
functional impairment between periods of flare-ups.  It was 
estimated that during repetitive use of his right knee at the 
end of the day there would be mild functional limitations 
manifested by pain secondary to his residuals of meniscus 
injury and not to his mild osteoarthritis of the knee.  On 
range of motion, active motion against gravity was 0 to 140 
degrees.  Pain began at 140 degrees.  Limitation of motion 
after repetitive use was 0 to 130 degrees with the factor 
most responsible for limitation being pain.  The summary of 
the general joint condition was that there was crepitus, 
tenderness, and instability.  There was mild to moderate 
posterior displacement of the knee and mild anterior 
displacement.  There also was collateral ligament instability 
in the neutral position and mild lateral displacement of the 
right knee.  Strength in the right knee was normal.  There 
was mild tenderness to deep palpation over the medial aspect 
of the right knee with no swelling or edema seen.  X-ray 
examination showed that osteoarthritic changes were seen.  An 
MRI showed degenerative joint disease and severe degeneration 
of the meniscus versus almost complete surgical removal, and 
small joint effusion.  The examiner commented that most of 
the symptoms of his right knee were secondary to his meniscal 
injury and not to his mild osteoarthritis.  The diagnoses in 
the right knee were mild osteoarthritis and symptomatic 
severe meniscal degeneration.

In March 2008, a VA examination report shows on physical 
examination there was no effusion or laxity on valgus/varus 
stressing.  He had medial joint line tenderness and pain on 
active and passive range of motion.  Neurovascular 
examination of the right knee was intact and there was no 
quadriceps atrophy.  Active range of motion in the knee was 0 
to 120 degrees, and passive range of motion was 0 to 130 
degrees.  Repeat movement of the right knee and measurement 
showed no change in active or passive range of motion.  There 
was no evidence of fatigue, weakness, lack of endurance, 
incoordination, or ankylosis of the knee joint.  A plain x-
ray was suggestive of degenerative joint disease of the right 
knee with slight narrowing of the joint space and osteophyte 
formation.  The diagnosis was chronic right knee pain and 
instability due to post traumatic arthritis and ACL deficit.  
The examiner found that the knee pain resulted from post 
traumatic arthritis and that his symptoms would worsen with 
time; there was no ankylosis of the knee joint.  It was 
expected that the Veteran would have worsening of right knee 
pain with increased level of physical activities and his post 
traumatic degenerative arthritis would deteriorate with time.

An April 2008 private MRI report shows an impression of 
anterior cruciate ligament tear; and bilateral meniscus tears 
with probable prior partial meniscectomy of the medial 
meniscus.

A January 2010 VA examination report shows the Veteran 
reported that his right knee disability was getting 
progressively worse.  The knee continued to have giving way, 
instability, pain, stiffness, weakness, and decreased range 
of motion.  There were no episodes of dislocation, 
subluxation, locking, or effusion.  Functional limitations 
were that he was unable to stand more than one hour or walk 
more than a few yards.  He intermittently, but frequently, 
used his brace.  There was moderate instability in the joint 
due to ligament sprain and a surgically absent meniscus.  
Range of motion in the right knee was 0 to 110 degrees.  
There was objective evidence of pain following repetitive 
motion and additional limitations after these repetitions of 
range of motion due to pain.  Range of motion after 
repetitive motion was -5 degrees (of extension) to 85 degrees 
(of flexion).  There was no joint ankylosis.  

The medical records show that the Veteran has degenerative 
arthritis in his right knee, which can be rated separately 
from instability in the knee.  See VAOPGCPREC 23-97 (1997).  
However, the arthritis was not specifically linked to his 
service-connected postoperative residuals of a right knee 
injury.  The September 2003 VA examiner commented that the 
bilateral osteoarthritis was not necessarily due to the right 
knee injury.  The rest of the medical records noted the 
degenerative arthritis in the right knee but did not really 
address whether it was considered part of his service-
connected postoperative residuals of right knee injury.  The 
April 2006 VA examiner differentiated between the two, 
commenting that most of the symptoms of his right knee were 
secondary to his meniscal injury and not to his mild 
osteoarthritis.  The March 2008 examiner found, however, that 
the knee pain resulted from post traumatic arthritis 
suggestive that the arthritis was due to a previous knee 
injury and possibly related to the right knee injury in 
service.  

Nonetheless, even if the Veteran would be entitled to a 
separate rating for limitation of motion due to arthritis and 
instability in the knee, the range of motion findings do not 
allow for compensable ratings.  Flexion in the right knee 
ranged from 140 degrees to most severely limited at 85 
degrees in January 2010 after repetitive movement.  In order 
to get a compensable rating for limitation of flexion, 
however, flexion must be limited to at least 45 degrees.  See 
Diagnostic Code 5260.  Thus, at a minimum, a 10 percent 
rating would not apply for the Veteran's limitation of 
flexion.  Extension was mostly reported as full throughout 
the appeals period at 0 degrees.  However, in January 2010, 
extension was noted to be minus 5 degrees after repetitive 
movement, i.e., limited to 5 degrees.  Under Diagnostic Code 
5261, extension limited to 5 degrees warrants a 0 percent 
rating.  Extension must be limited to at least 10 degrees in 
order to receive at least a 10 percent rating.  The August 
2004 VA examiner estimated an additional 10 percent 
limitation of motion after repetitive movement, which would 
equate to approximately 7 degrees limitation of extension 
(140 degrees x .05).  However, the examiner noted that this 
was just an estimate since the Veteran did not have an acute 
flare-up during the examination.  Actual measurement of 
limitation of extension after repetitive movement in January 
2010 showed limitation to 5 degrees.
 
Thus, separate ratings for limitation of motion in the right 
knee are not warranted.

Diagnostic Code 5262 for nonunion of the tibia and fibula 
with loose motion requiring brace has been considered, as 
this would warrant a 40 percent rating.  The record shows 
that the right knee did not have proper support from the ACL 
or the menisci.  One MRI report showed severe degeneration of 
the bilateral meniscus and probable partial meniscectomy of 
the medial meniscus.  Other MRI reports even showed absent 
ACL and medial meniscus.  The Veteran also used a Joyce brace 
for prolonged standing or walking.  However, none of the 
medical records described any nonunion in the knee joint with 
respect to the tibia and the fibula.  For this reason, a 
rating under Diagnostic Code 5262 would not apply.  

Diagnostic Code 5256 for ankylosis of the right knee also 
does not apply, as the medical evidence consistently shows 
that there was no ankylosis in the right knee.  Ankylosis is 
defined as "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Dorland's 
Illustrated Medical Dictionary, 28th edition, p. 86.  

In evaluating the Veteran's claims, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Veteran has complaints of pain, swelling, severe instability 
in the knee, and limitation of motion, which limits his 
ability to do any physical activities.  He also has 
additional motion loss after repetitive movement due to pain.  
This functional impairment, however, is considered by the 30 
percent rating assigned under Diagnostic Code 5257.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability. 38 C.F.R. § 4.1.

The level of impairment in the knee has been relatively 
stable throughout the appeals period, and has never been 
worse than what is warranted for a 40 percent rating.  
Therefore, the application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  If so, the 
appeal must be referred for consideration of the assignment 
of an extraschedular rating, otherwise, the schedular 
evaluation is adequate, and referral is not required.  Thun, 
22 Vet. App. at 116.

The impairment associated with the knee disability is 
adequately considered by the diagnostic code applied.  The 
medical evidence shows complaints of painful motion of the 
knee and severe instability due to deficient or surgically 
absent ACL and menisci.  Diagnostic Code 5257 specifically 
addresses severe lateral instability in the knee.  A rating 
in excess of that assigned is provided for certain 
manifestations of the service-connected disorder in other 
diagnostic codes but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, 
the diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disability.  As the Veteran's 
right knee disability does not present an exceptional or 
unusual disability picture, the Board does not need to 
consider whether the disability picture exhibits other 
factors such as marked interference with employment or 
frequent periods of hospitalization.  See Thun, 22 Vet. App. 
at 115-116.  Nonetheless, the Veteran has not required 
frequent periods of hospitalization or had marked 
interference with employment due to the service-connected 
right knee disability.  The Veteran reportedly retired in 
2004 and prior to this worked in construction for more than 
20 years.  He reported that he could do his job with certain 
limitations, but had to miss time from work due to his knee.  
While this shows the Veteran's knee disability affected his 
employment, this does not rise to the level of marked 
interference with employment.  Therefore, the Veteran's 
disability picture is contemplated by the rating schedule and 
no extraschedular referral is required.

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) has been considered 
under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran 
does not meet the schedular requirements for a TDIU under 
38 C.F.R. § 4.16(a).  His bilateral knee disabilities are 
considered as one disability rated as 40 percent disabling.  
See 38 C.F.R. §§ 4.16(a), 4.25.  However, his total 
disability rating is 50 percent, which is less than 70 
percent.  Extraschedular consideration of a TDIU under 
38 C.F.R. § 4.16(b) also does not apply, as the Veteran has 
been retired since 2004 and prior to this, he was not shown 
by any evidence of record to be unemployable due to his 
service-connected disabilities.  He worked in construction 
for many years and complained of absenteeism as a result of 
his right knee disability, but indicated that he could do the 
job with certain limitations.  In March 2008, the VA examiner 
found that the Veteran was employable in a job that did not 
require prolonged walking or standing.  Thus, a TDIU claim is 
not raised by the record.

The evidence more closely approximates the criteria for a 30 
percent rating for postoperative residuals of a right knee 
injury.  38 C.F.R. § 4.7.  The preponderance of the evidence 
is against the claim for increase and there is no doubt to be 
resolved. Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
postoperative residuals of a right knee injury, effective 
prior to January 28, 2004 and from May 1, 2004, is denied.



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


